IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-50906
                         Conference Calendar



BENNIE FINISTER,

                                     Plaintiff-Appellant,

versus

THON WILEY NICHOLS, Guard of
Texas Department of Criminal
Justice; ET AL.,

                                     Defendants-Appellees.


                       - - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. W-95-CV-345
                       - - - - - - - - - - -
                            April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     The motion filed by Bennie Finister, Texas state prisoner

#649506, for leave to proceed in forma pauperis on appeal is

DENIED.   Finister has failed to identify a nonfrivolous issue for

appeal.   The district court did not err in certifying that an

appeal would be frivolous.   Accordingly, the appeal is DISMISSED

as frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997);


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             O R D E R
                           No. 96-50906
                               - 2 -

5th Cir. R. 42.2.   We caution Finister that any additional

frivolous appeals filed by him or on his behalf will invite the

imposition of sanctions.   To avoid sanctions, Finister is further

cautioned to review any pending appeals to ensure that they do

not raise arguments that are frivolous.

     IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING

ISSUED.